Citation Nr: 0124750	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  95-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder 
with paranoid schizophrenia, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  The appellant currently 
resides within the jurisdiction of the San Juan, Puerto Rico 
VARO.   

In a June 1997 decision, the Board requested that the RO 
consider the issue of direct and secondary service connection 
for the appellant's diagnosed tinnitus, and referred that 
issue to the RO for appropriate development, consideration, 
and adjudicative action.  However, the Board notes that the 
evidence of record does not show that the RO subsequently 
addressed the above issue.  Thus, this issue is once again 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001)( to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In a June 1997 decision, the Board remanded this case.  At 
that time, the Board requested that the appellant undergo a 
special VA psychiatric examination by a board certified 
psychiatrist to determine the current nature, extent, and 
correct diagnosis of his service-connected psychiatric 
disability.  The examiner was to review the appellant's 
claims folder prior to conducting the examination.  In 
addition, the examiner was requested to distinguish between 
symptoms of the appellant's nonservice-connected personality 
disorder with explosive and paranoid traits and his service-
connected bipolar disorder and paranoid schizophrenia.  The 
examiner was further requested to express an opinion as to 
the impact of the appellant's service-connected psychiatric 
disability upon his employability.  

In August 1998, the appellant underwent a VA psychiatric 
examination.  At that time, the examining physician noted 
that he did not have the appellant's claims folder to review.  
The examiner stated that the appellant's computer file showed 
numerous diagnoses including bipolar disorder, alcohol 
dependence, polysubstance dependence, antisocial personality, 
borderline personality disorder, malingering, and other 
diagnoses.  The examiner indicated that in the appellant's 
March 1978 VA examination, he was diagnosed with 
schizophrenia, paranoid type.  In addition, the appellant 
noted that he had been unemployed since his separation from 
the military.  He also indicated that he had once worked for 
a limited period of time.  According to the appellant, at 
present, he lived alone.  He complained of irritability and a 
bad temper.  The appellant reported that he stayed home all 
day long sleeping and playing with his dog.  He then noted 
that he went out with his brother "on his business deals."  
The appellant admitted some use of alcohol, but denied using 
drugs over the past two years.    

Upon mental status evaluation, the appellant was alert and 
oriented times three.  According to the examiner, the 
appellant's mood was tense, guarded, and defensive which was 
a contrast with his behavior when he arrived at the VA and in 
a very polite and courteous manner asked where to register 
for his appointment.  His affect was constricted, and his 
attention was fair.  The appellant's concentration and memory 
were good.  He was not hallucinating and no thought or 
perceptual disorders were elicited.  The appellant was not 
suicidal or homicidal, and his insight and judgment were 
fair.  He exhibited good impulse control.  The examiner 
stated that a urine for toxicology test was found positive 
for cocaine and cannabis.  According to the examiner, the 
appellant provided contradictory information.  The diagnoses 
included the following: (Axis I) polysubstance dependence 
including alcohol, cocaine, and cannabis, (Axis II) 
borderline personality disorder with antisocial traits, (Axis 
IV) economic problems, and (Axis V) Global Assessment of 
Functioning (GAF) score of 70.  

A social and industrial field survey was conducted on 
September 15, 1998.  According to the survey report, a field 
examiner visited the appellant's house without previous 
notification.  At that time, the appellant stated that he was 
afraid to go outside of his house.  The appellant noted that 
he believed that people talked about him and that he liked to 
have his back against the wall when he was sitting down.  He 
indicated that he did not have any friends and that he heard 
voices.  According to the appellant, the voices came from 
either "inside his head or outside him."  The appellant 
noted that he was bothered by noises, especially thunder.    

On September 25, 1998, the examiner from the appellant's 
August 1998 VA examination submitted an addendum to his 
report.  At that time, the examiner stated that based on the 
appellant's record, history, and current evaluation, it was 
his opinion that the diagnoses given in the appellant's 
August 1998 examination were the correct neuropsychiatric 
diagnoses.  The examiner stated that the appellant's "must 
[sic]" disabled condition was his characterological 
condition.  According to the examiner, in the "1/7/97" VA 
psychiatric evaluation conducted by Dr. Polo, there was a 
clear description of the appellant's symptoms and complaints 
after military service, as well as on the VA examination, 
dated January 15, 1969, which corroborated the above 
diagnosed personality disorder.  The examiner indicated that 
those reports lacked descriptions of any symptoms or 
diagnosis which could be diagnosed as psychotic.  

In July 2000, the examiner from the appellant's August 1998 
VA examination submitted another addendum to his report.  At 
that time, the examiner stated that because he had noted in 
the August 1998 VA examination report that he had examined 
the appellant without first reviewing the appellant's claims 
file, the appellant's examination was considered to be 
inadequate.  The examiner indicated that at the time of the 
August 1998 VA examination, the appellant's claims file was 
not available, but that after a field survey report became 
available in September 1998, the claims folder was then also 
available and he was able to review it and add the final 
diagnosis.  According to the examiner, at present, he again 
reviewed the appellant's claims folder and determined that 
the previous diagnosis and opinion remained unchanged.   

As per the Board's June 1997 remand, in August 1998, the 
appellant underwent a VA psychiatric examination.  At that 
time, although the examiner did not review the appellant's 
claims file prior to the examination, it appears that he was 
able to review the file in September 1998 and July 2000, and 
that following a review of the claims file, he determined 
that his diagnoses from the August 1998 examination were 
correct.  However, the Board finds that the August 1998 VA 
psychiatric examination report is inadequate because the 
examiner failed to address the instructions listed in the 
June 1997 remand decision.  Specifically, the examiner failed 
to distinguish between symptoms of the appellant's 
nonservice-connected personality disorder and his service-
connected bipolar disorder and paranoid schizophrenia.  In 
this regard, the Board notes that although the examiner 
referred to the appellant's "1/7/97" VA psychiatric 
evaluation conducted by Dr. Polo, it is clear from the 
evidence of record that he was referring to the appellant's 
VA psychiatric examination conducted on January 7, 1969.  At 
the time of the appellant's January 1969 VA examination, he 
was diagnosed with an emotionally unstable personality, 
chronic, severe, with paranoid features.  Thus, the Board 
observes that while the examiner addressed evidence from 1969 
in relation to the appellant's nonservice-connected 
personality disorder, he failed to address current evidence 
relating to the appellant's service-connected bipolar 
disorder, with paranoid schizophrenia, such as the 
appellant's April 1994 VA examination where he was diagnosed 
with schizophrenic disorder, paranoid type, and bipolar 
disorder on record.  Moreover, the examiner also failed to 
express an opinion as to the impact of the appellant's 
service-connected psychiatric disability upon his 
employability. 

In light of the above, it is the Board's determination that 
the RO has not complied with the instructions from the June 
1997 remand.  The Board observes that it is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).






Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims, the case is REMANDED for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 2001)), 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
psychiatric disability and/or bilateral 
defective hearing.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured.  
The RO should also inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

3.  Thereafter, the RO should afford the 
appellant a VA psychiatric examination by 
a board-certified psychiatrist to 
determine the current nature, extent, and 
correct diagnosis of his service-
connected psychiatric disability.  The 
claims folders and a separate copy of 
this remand must be made available to the 
examiner for review before the 
examination.  The examination is to be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations, and with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies, 
including psychological testing and a 
Social and Industrial Survey, are to be 
performed.  Specifically, the examiner 
should distinguish between symptoms of 
the appellant's nonservice-connected 
personality disorder with explosive and 
paranoid traits and his service-connected 
bipolar disorder and paranoid 
schizophrenia.  The examiner is asked to 
use a multiaxial assessment, to assign a 
Global Assessment of Functioning (GAF) 
Score consistent with the fourth edition 
of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), and to 
explain what the assigned score 
represents.  The examiner should further 
express an opinion as to the impact of 
the appellant's service-connected 
psychiatric disability upon his 
employability. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall, 11 
Vet. App. at 268, 271.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for bipolar disorder 
with paranoid schizophrenia, to include 
consideration of 38 C.F.R. § 4.7 and an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


	(CONTINUED ON NEXT PAGE)

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




